SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2005 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number 000-50214 BIOTEX HOLDINGS, INC. (Name of small business issuer in its charter) FLORIDA (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6103 Aqua Avenue, Suite 704, Miami Beach, Florida 33141 (Address of principal executive offices) (Zip Code) (305) 868-6866 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.001 (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during he preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNo o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.o Revenues for year ended December 31, 2005: $0 Aggregate market value of the voting common stock held by non-affiliates of the registrant as of December 31, 2005, was: $0 Number of shares of the registrant’s common stock outstanding as of October 19, 2007: 9,427,200 Transitional Small Business Disclosure Format:Yes oNo x Table of Contents TABLE OF CONTENTS PART I ITEM 1. DESCRIPTION OF BUSINESS 1 ITEM 2. DESCRIPTION OF PROPERTY 2 ITEM 3. LEGAL PROCEEDINGS 2 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 2 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 3 ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS 4 ITEM 7. FINANCIAL STATEMENTS 7 ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 8 ITEM 8A. CONTROLS AND PROCEDURES 8 PART III ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS: COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT 8 ITEM 10. EXECUTIVE COMPENSATION 10 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 10 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS. 10 PART IV ITEM 13. EXHIBITS 10 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 11 SIGNATURES 12 i Table of Contents PART I ITEM 1. DESCRIPTION OF BUSINESS General Biotex Holdings, Inc. (previously Capital Ventures Group I, Inc.) was incorporated on December 17, 1999 under the laws of the State of Florida to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions. On June 9, 2005 pursuant to a Stock Purchase Agreement and Share Exchange between the Company and YB Holdings, Inc. a Florida corporation, the Company purchased all of the outstanding shares of YB Holdings for a total of 4,462,200 shares of the Company’s common stock. Pursuant to the Agreement, YB Holdings became a wholly owned subsidiary of the Company. The acquisition was approved by the unanimous consent of our Board of Directors on June 9, 2005.Pursuant to the Agreement, the Company filed an amendment in the State of Florida changing the name of the company to BioTex Holdings, Inc. YB Holdings was established in 2003 to develop and employ technologies from around the world to process biomass (plant derived) waste, extract the usable fractions, and then utilize or sell those extractions in further downstream processes. Many of these waste streams have traditionally been disposed of either by dumping into landfills or by burning. YB Holdings has acquired the rights to several extraction and separation technologies along with patents (pending) for certain technologies, which can process this waste to derive value added products, such as cellulose, fiber, protein, hemicellulose, lignin and others. The uses for these fractions are many, either as sellable products on their own, or as feed stocks for further downstream processing. Our mission is to become a global biomass processor by utilizing our various processing technologies, and deriving value added products from their use. On December 30, 2005, pursuant to a Stock Purchase Agreement and Share Exchange by and among BioTex Holdings, Inc. (“Holdings”), BioTex Corp, a Florida corporation and wholly owned subsidiary of Holdings (“Biotex”), and King Capital Holdings, Inc., a Florida corporation (“King Capital”), King Capital purchased all of the outstanding shares of Biotex for a total of 5,027,200 shares of King Capital’s common stock to the Holdings shareholders. Pursuant to the Agreement, Holdings transferred all of the outstanding shares of BioTex to King Capital for a total of 5,027,200shares of King Capital’s common and BioTex became a wholly owned subsidiary of King Capital. The shareholders of Holdings received the 5,027,200 shares of King Capital on a basis of one share of King Capital for each share of Holdings owned on the Closing Date. Since Holdings had no other assets than Biotex and all of the shares of Biotex were transferred to King Capital, Holdings became a shell company as defined in Rule 12b-2 of the Exchange Act. We will attempt to locate and negotiate with a business entity for the combination of that target company with us. The combination will normally take the form of a merger, stock- for-stock exchange or stock-for-assets exchange. In most instances the target company will wish to structure the business combination to be within the definition of a tax-free reorganization under Section 351 or Section 368 of the Internal Revenue Code of 1986, as amended. No assurances can be given that we will be successful in locating or negotiating with any target company. We have been formed to provide a method for a foreign or domestic private company to become a reporting ("public") company whose securities are qualified for trading in the United States secondary market. Perceived Benefits There are certain perceived benefits to being a reporting company with a class of publicly- traded securities. These are commonly thought to include the following: - the ability to use registered securities to make acquisitions of assets or businesses; - increased visibility in the financial community; - the facilitation of borrowing from financial institutions; - improved trading efficiency; 1 Table of Contents - shareholder liquidity; - greater ease in subsequently raising capital; - compensation of key employees through stock options for which there may be a market valuation; - enhanced corporate image; - a presence in the United States capital market. Potential Target Companies A business entity, if any, which may be interested in a business combination with us may include the following: - a company for which a primary purpose of becoming public is the use of its securities for the acquisition of assets or businesses; - a company which is unable to find an underwriter of its securities or is unable to find an underwriter of securities on terms acceptable to it; - a company which wishes to become public with less dilution of its common stock than would occur upon an underwriting; - a company which believes that it will be able to obtain investment capital on more favorable terms after it has become public; - a foreign company which may wish an initial entry into the United States securities market; - a special situation company, such as a company seeking a public market to satisfy redemption requirements under a qualified Employee Stock Option Plan; - a company seeking one or more of the other perceived benefits of becoming a public company. A business combination with a target company will normally involve the transfer to the target company of the majority of our issued and outstanding common stock, and the substitution by the target company of its own management and board of directors. No assurances can be given that we will be able to enter into a business combination, as to the terms of a business combination, or as to the nature of the target company. Employees We have no full time employees. Our president has agreed to allocate a portion of his time to the activities of the Company, without compensation. The president anticipates that our business plan can be implemented by his devoting no more than 10 hours per month to the business affairs of the Company and, consequently, conflicts of interest may arise with respect to the limited time commitment by such officer. ITEM 2. DESCRIPTION OF PROPERTY We have no properties and at this time has no agreements to acquire any properties. We currently use the offices of management at no cost to us. Management has agreed to continue this arrangement until we complete an acquisition or merger. ITEM 3. LEGAL PROCEEDINGS We are not presently parties to any litigation, nor to our knowledge and belief is any litigation threatened or contemplated. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. 2 Table of Contents PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS No Public Market for Common Stock There is no trading market for our Common Stock at present and there has been no trading market to date. There is no assurance that a trading market will ever develop or, if such a market does develop, that it will continue. The Securities and Exchange Commission has adopted Rule 15g-9 which establishes the definition of a "penny stock," for purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: (i) that a broker or dealer approve a person's account for transactions in penny stocks and (ii) the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must (i) obtain financial information and investment experience and objectives of the person; and (ii) make a reasonable determination that the transactions in penny stocks are suitable for that person and that person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the Commission relating to the penny stock market, which, in highlight form, (i) sets forth the basis on which the broker or dealer made the suitability determination and (ii) that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading, and about commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Holders There are 131 holders of our Common Stock. The issued and outstanding shares of our Common Stock were issued in accordance with the exemptions from registration afforded by Section 4(2) of the Securities Act of 1933. Dividends Since inception we have not paid any dividends on our common stock. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock, when issued pursuant to this offering. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board of Directors may deem relevant. Recent Sales of Unregistered Securities On June 9, 2005, we agreed to issue a total of a total of 5,027,200 shares of the Company’s common stock to the shareholders of YB Holdings in exchange for all of the outstanding shares of YB Holdings. These shares were issued in reliance on an exemption from registration under Section 4(2) of the Securities Act of 1933. These shares of our common stock qualified for exemption under Section 4(2) of the Securities Act of 1933 since the issuance of shares by us did not involve a public offering. The offering was not a “public offering” as defined in Section 4(2) due to the insubstantial number of persons involved in the deal, the size of the offering, and the manner of the offering. We did not undertake an offering in which we sold a high number of shares to a high number of investors. In addition, YB Holdings had the necessary investment intent as required by Section 4(2) since YB Holdings agreed to and received share certificates bearing a legend stating that such shares are restricted pursuant to Rule 144 of the 1933 Securities Act. This restriction ensures that these shares would not be immediately redistributed into the market, and therefore not be part of a “public offering.” Based on an analysis of the above factors, we have met the requirements to qualify for exemption under Section 4(2) of the Securities Act of 1933 for this transaction. 3 Table of Contents Equity Compensation Plan Information The following table sets forth certain information as of December 31, 2005, with respect to compensation plans under which our equity securities are authorized for issuance: (a) (b) (c) Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Equity compensation None Plans approved by Security holders Equity compensation None Plans not approved By security holders Total ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS Results of Operation On June 9, 2005 pursuant to a Stock Purchase Agreement and Share Exchange between the Company and YB Holdings, Inc. a Florida corporation, the Company purchased all of the outstanding shares of YB Holdings for a total of 4,462,200 shares of the Company’s common stock. Pursuant to the Agreement, YB Holdings became a wholly owned subsidiary of the Company. The acquisition was approved by the unanimous consent of our Board of Directors on June 9, 2005.Pursuant to the Agreement, the Company filed an amendment in the State of Florida changing the name of the company to Biotex Holdings, Inc, and the name of YB Holdings, Inc to BioTex Corporation. YB Holdings was established in 2003 to develop and employ technologies from around the world to process biomass (plant derived) waste, extract the usable fractions, and then utilize or sell those extractions in further downstream processes. Many of these waste streams have traditionally been disposed of either by dumping into landfills or by burning. YB Holdings has acquired the rights to several extraction and separation technologies along with patents (pending) for certain technologies, which can process this waste to derive value added products, such as cellulose, fiber, protein, hemicellulose, lignin and others. The uses for these fractions are many, either as sellable products on their own, or as feed stocks for further downstream processing. Our mission is to become a global biomass processor by utilizing our various processing technologies, and deriving value added products from their use. On December 30, 2005, pursuant to a Stock Purchase Agreement and Share Exchange by and among BioTex Holdings, Inc. (“Holdings”), BioTex Corp (f/k/a YB Holdings, Inc), a Florida corporation and wholly owned subsidiary of Holdings (“Biotex”), and King Capital Holdings, Inc., a Florida corporation (“King Capital”), King Capital purchased all of the outstanding shares of Biotex for a total of 5,027,200 shares of King Capital’s common stock to the Holdings shareholders. Pursuant to the Agreement, Holdings transferred all of the outstanding shares of BioTex to King Capital for a total of 5,027,200 shares of King Capital’s common and BioTex became a wholly owned subsidiary of King Capital. The shareholders of Holdings received the 5,027,200 shares of King Capital on a basis of one share of King Capital for each share of Holdings owned on the Closing Date. Since Holdings had no other assets than Biotex and all of the shares of Biotex were transferred to King Capital, Holdings became a shell company as defined in Rule 12b-2 of the Exchange Act. The Registrant is continuing its efforts to locate a merger Candidate for the purpose of a merger. It is possible that the registrant will be successful in locating such a merger candidate and closing such merger. 4 Table of Contents However, if the registrant cannot effect a non-cash acquisition, the registrant may have to raise funds from a private offering of its securities under Rule 506 of Regulation D. There is no assurance the registrant would obtain any such equity funding. Plan of Operations We intend to enter into a business combination with a target company in exchange for cash and/or our securities. Neither our officer and director nor any affiliate has engaged in any negotiations with any representative of any specific entity regarding the possibility of a business combination with us. Management anticipates seeking out a target company through solicitation. Such solicitation may include newspaper or magazine advertisements, mailings and other distributions to law firms, accounting firms, investment bankers, financial advisors and similar persons, the use of one or more World Wide Web sites and similar methods. No estimate can be made as to the number of persons who will be contacted or solicited. Management may engage in such solicitation directly or may employ one or more other entities to conduct or assist in such solicitation. Management and its affiliates will pay referral fees to consultants and others who refer target businesses for mergers into public companies in which management and its affiliates have an interest. Payments are made if a business combination occurs, and may consist of cash or a portion of the stock in the Company retained by management and its affiliates, or both. We have entered into an agreement with Scott Silverman to supervise the search for target companies as potential candidates for a business combination. Scott Silverman will pay as his own expenses any costs he incurs in supervising the search for a target company. Scott Silverman has entered and anticipates that he will enter into agreements with other consultants to assist in locating a target company and may share stock received by it or cash resulting from the sale of its securities with such other consultants. Scott Silverman controls us and therefore has the authority to enter into any agreement binding us. Scott Silverman as our sole officer, director and majority shareholder can authorize any such agreement binding us. We have no full time employees. Our president has agreed to allocate a portion of his time to the activities of the Company, without compensation. The president anticipates that our business plan can be implemented by his devoting no more than 10 hours per month to the business affairs of the Company and, consequently, conflicts of interest may arise with respect to the limited time commitment by such officer. Our Certificate of Incorporation provides that we may indemnify our officers and/or directors for liabilities, which can include liabilities arising under the securities laws. Therefore, our assets could be used or attached to satisfy any liabilities subject to such indemnification. Results of Operation We did not have any operating income from inception through December 31, 2005. For the year ended December 31, 2005, expenses for the quarter were comprised of costs mainly associated with legal and accounting services and general office expenses. Liquidity and Capital Resources At December 31, 2005, we had no capital resources and will rely upon the issuance of common stock and additional capital contributions from shareholders to fund administrative expenses pending acquisition of an operating company. Recent Accounting Pronouncements In June 2003, the Securities and Exchange Commission adopted final rules under Section 404 of the Sarbanes-Oxley Act of 2002. Commencing with our annual report for the year ended October 31, 2008, we will be required to include a report of management on our internal control over financial reporting. The internal control report must include a statement · of management’s responsibility for establishing and maintaining adequate internal control over our financial reporting; · of management’s assessment of the effectiveness of our internal control over financial reporting as of year end; 5 Table of Contents · of the framework used by management to evaluate the effectiveness of our internal control over financial reporting; and · that our independent accounting firm has issued an attestation report on management’s assessment of our internal control over financial reporting, which report is also required to be filed. In February 2006, FASB issued SFAS No. 155, Accounting for Certain Hybrid Financial Instruments. SFAS No. 155 amends SFAS No 133, Accounting for Derivative Instruments and Hedging Activities, and SFAF No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities. SFAS No. 155, permits fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation, clarifies which interest-only strips and principal-only strips are not subject to the requirements of SFAS No. 133, establishes a requirement to evaluate interest in securitized financial assets to identify interests that are freestanding derivatives or that are hybrid financial instruments that contain an embedded derivative requiring bifurcation, clarifies that concentrations of credit risk in the form of subordination are not embedded derivatives, and amends SFAS No. 140 to eliminate the prohibition on the qualifying special-purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. This statement is effective for all financial instruments acquired or issued after the beginning of the Company’s first fiscal year that begins after June 30, 2006. In March 2006, the FASB issued SFAS No. 156, Accounting for Servicing of Financial Assets—an amendment of FASB Statement No. 140 (“SFAS No. 156”), that provides guidance on accounting for separately recognized servicing assets and servicing liabilities. In accordance with the provisions of SFAS No. 156, separately recognized servicing assets and servicing liabilities must be initially measured at fair value, if practicable. Subsequent to initial recognition, the Company may use either the amortization method or the fair value measurement method to account for servicing assets and servicing liabilities within the scope of this Statement. The Company will adopt SFAS No. 156 in fiscal year 2007. The adoption of this Statement is not expected to have a material effect on the Company’s financial condition and results of operations. In April 2006, the FASB issued FSP FIN 46R-6, Determining the Variability to Be Considered in Applying FASB Interpretation No. 46R which requires the variability of an entity to be analyzed based on the design of the entity. The nature and risks in the entity, as well as the purpose for the entity’s creation are examined to determine the variability in applying FIN 46R, Consolidation of Variable Interest Entities (“FIN 46R”). The variability is used in applying FIN 46R to determine whether an entity is a variable interest entity, which interests are variable interests in the entity, and who is the primary beneficiary of the variable interest entity. This statement is effective for all reporting periods beginning after June 15, 2006. Management does not expect this statement to have a significant impact on the Company’s financial condition and results of operations. In July 2006, the FASB issued FASB Interpretation Number 48, Accounting for Uncertainty in Income Taxes, an Interpretation of FASB Statement No. 109 (“FIN 48”). FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken in a tax return. The Company must determine whether it is “more-likely-than-not” that a tax position will be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position. Once it is determined that a position meets the more-likely-than-not recognition threshold, the position is measured to determine the amount of benefit to recognize in the financial statements. FIN 48 applies to all tax positions related to income taxes subject to FASB Statement No. 109, Accounting for Income Taxes. The interpretation clearly scopes out income tax positions related to FASB Statement No. 5, Accounting for Contingencies. The Company will adopt the provisions of this statement on July 1, 2007. The cumulative the opening balance of retained earnings on July 1, 2007. The Company does not anticipate that the adoption of this statement will have a material effect on the Company’s financial condition and results of operations. On September 15, 2006, the FASB issued SFAS No. 157, "Fair Value Measurements" ("SFAS 157").SFAS 157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements.SFAS 157 is effective as of the beginning of the first fiscal year beginning after November 15, 2007.The Company does not anticipate that the adoption of this statement will have a material effect on the Company’s financial condition and results of operations. In September 2006, FASB issued SFAS No. 158, Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans, an amendment of FASB Statements No 87, 88, 106 and 132(R)(SFAS 158) .SFAS 158 requires the recognition of the overfunded or underfunded status of a defined benefit postretirement plan as an asset or liability in the statement of financial position and the recognition of changes in that funded status in the year in which the changes occur through comprehensive income. SFAS 158 also requires the measurement of the funded status of a plan as of the date of the year-end statement of financial position. The Company does not anticipate that the adoption of this statement will have a material effect on the Company’s financial condition and results of operations. 6 Table of Contents On February 15, 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities: Including an amendment of FASB Statement No. 115(SFAS 159). SFAS 159 permits all entities to elect to measure many financial instruments and certain other items at fair value with changes in fair value reported in earnings. SFAS 159 is effective as of the beginning of the first fiscal year that begins after November 15, 2007, with earlier adoption permitted. The Company does not anticipate that the adoption of this statement will have a material effect on the Company’s financial condition and results of operations. Management does not believe that any other recently issued, but not yet effective accounting pronouncements, if adopted, would have a material effect on the accompanying financial statements. Critical Accounting Policies and Estimates In preparing our financial statements in conformity with accounting principles generally accepted in the United States of America, we must make decisions that impact the reported amounts of assets, liabilities, revenues and expenses, and related disclosures. Such decisions include the selection of the appropriate accounting principles to be applied and the assumptions on which to base accounting estimates. In reaching such decisions, we apply judgments based on our understanding and analysis of the relevant circumstances, historical experience, and actuarial valuations. Actual amounts could differ from those estimated at the time the consolidated financial statements are prepared. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. ITEM 7. FINANCIAL STATEMENTS 7 Table of Contents BIOTEX HOLDINGS, INC. (F/K/A CAPITAL VENTURES GROUP I, INC.) FINANCIAL STATEMENTS For the year ended December 31, 2005 TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm F-2 Balance Sheet F-3 Statements of Operations F-4 Statement of Changes in Stockholders' Equity F-5 Statements of Cash Flows F-6 Notes to Financial Statements F-7-11 F-1 Table of Contents Report of Independent Registered Public Accounting Firm To The Board of Directors and Shareholders of Biotex Holdings, Inc. We have audited the accompanying balance sheet of Biotex Holdings, Inc. (a Florida corporation) as of December 31, 2005 and the related statements of operations, changes in stockholders’ equity and cash flows for the year then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provided a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Biotex Holdings, Inc. as of December 31, 2005, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States. The accompanying financial statements referred to above have been prepared assuming that the Company will continue as a going concern.As more fully described in Note 1, the Company’s need to seek new sources or methods of financing or revenue to pursue its business strategy, raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans as to these matters are also described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Jewett, Schwartz, Wolfe & Associates /s/Jewett, Schwartz, Wolfe & Associates Hollywood, Florida September 19, 2007 F-2 Table of Contents BIOTEX HOLDINGS, INC. (F/K/A CAPITAL VENTURES GROUP I, INC.) BALANCE SHEET Year ended December 31, 2005 2004 ASSETS Current Assets: Cash and cash equivalents $ - - Total current assets - - Property and equipment, net - - TOTAL ASSETS $ - - LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current Liabilities: Accrued liabilities $ 4,250 - TOTAL CURRENT LIABILITIES 4,250 - Commitments and contingencies - - Stockholders’ Deficiency: Preferredstock, $0.001 par value, 10,000,000 shares authorized,none issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized,5,027,200 shares issued and outstanding 5,027 565 Additional paid in capital 6,435 6,435 Accumulated deficit (15,712 ) (7,000 ) TOTAL STOCKHOLDERS’ DEFICIENCY (4,250 ) - TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIENCY $ - - The accompanying notes are an integral part of these financial statements. F-3 Table of Contents BIOTEX HOLDINGS, INC. (F/K/A CAPITAL VENTURES GROUP I, INC.) STATEMENTS OF OPERATIONS Year Ended December 31, 2005 2004 Revenues $ - $ - Operating expenses: Stock Compensation 4,462 7,000 Professional fees 4,250 - Total Operating Expenses 8,712 7,000 Net Loss Before Income Taxes (8,712 ) (7,000 ) Benefit for income taxes - - Net loss $ (8,712 ) $ (7,000 ) Net loss per share - basic and diluted $ nil $ nil Weighted average number of shares outstanding during the period - basic and diluted 2,724,267 565,000 The accompanying notes are an integral part of these financial statements. F-4 Table of Contents BIOTEX HOLDINGS, INC. (F/K/A CAPITAL VENTURES GROUP I, INC.) STATEMENTS OF CHANGES IN STOCKHOLDERS' DEFICIT Preferred Stock 10,000,000 shares authorized Common Stock 100,000,000 shares authorized Shares Issued Par Value $.001 per share Shares Issued Par Value $.001 per share Additional Paid-In Capital Accumulated Deficit Total BALANCE, DECEMBER 31, 2003 - $ - 565,000 $ 565 $ 6,435 $ (7,000 ) $ - Net loss, 2004 - BALANCE, DECEMBER 31, 2004 - $ - 565,000 $ 565 $ 6,435 $ (7,000 ) $ - Common stock issued in merger - - 4,262,200 4,262 - 4,262 Common stock issuedservices - - 200,000 200 - - 200 Net loss, 2005 - (8,712 ) (8,712 ) BALANCE, DECEMBER 31, 2005 - $ - 5,027,200 $ 5,027 $ 6,435 $ (15,712 ) $ (4,250 ) The accompanying notes are an integral part of these financial statements. F-5 Table of Contents BIOTEX HOLDINGS, INC. (F/K/A CAPITAL VENTURES GROUP I, INC.) STATEMENTS OF CASH FLOWS For The Year Ended December 31, 2005 2004 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (8,712 ) $ (7,000 ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued for services and merger 4,462 7,000 Depreciation expense - - Accrued professional fees 4,250 - Net Cash Used In Operating Activities - - CHANGE IN CASH - - CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD - - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ - $ - Supplemental disclosure of non cash investing & financing activities: Cash paid for income taxes $ - $ - Cash paid for interest expense $ - $ - The accompanying notes are an integral part of these financial statements. F-6 Table of Contents BIOTEX HOLDINGS, INC. NOTES TO FINANCIAL STATEMENTS December 31, 2005 (Audited) NOTE 1 –
